Citation Nr: 1046832	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, to 
include as secondary to exposure to herbicides.

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease with spondylosis and stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1957 to June 1977 and 
from August 1982 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied service connection for 
malignant melanoma and which denied a disability rating greater 
than 10 percent for the service-connected low back disorder.  The 
Veteran timely filed a notice of disagreement in March 2007, and 
a Statement of the Case was provided to him in July 2007.  While 
there is no substantive appeal in the Veteran's claims file, 
there is indication in the record that the RO received a 
substantive appeal in August 2007.  As such, the Board is 
satisfied that the Veteran has timely perfected a substantive 
appeal in this matter.

During the pendency of this appeal, by rating action dated in 
December 2008, the Veteran was awarded an increased disability 
rating of 20 percent for the lumbar spine disability, effective 
August 31, 2006.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and that a claim remains in controversy 
where less than the maximum available benefits are awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not 
withdrawn the appeal as to the issue of a disability rating 
greater than assigned, therefore, the issue remains in appellate 
status.

The issue of service connection for malignant melanoma, to 
include as secondary to exposure to herbicides, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for 
degenerative disc disease with spondylosis and stenosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.59, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2006, November 2006, and 
September 2008,  the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010). 

Degenerative arthritis of the lumbar spine is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5242, which sets out the criteria 
for the Veteran's disability, which is currently rated as 20 
percent disabling.  Under this diagnostic code provision, unless 
there is intervertebral disc syndrome, the disability is to be 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine. Under the General Rating Formula for Diseases and 
Injuries of the Spine, where the disability is with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, a 20 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.   A 50 percent 
disability rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  The maximum 100 percent disability 
rating is warranted for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately, under an appropriate 
diagnostic code.  It is also noted that for VA compensation 
purposes, normal flexion of the thoracolumbar is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate 
V).  The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the specific 
joint or joints involved.  Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
disability rating of 10 percent is applied for each major joint 
or group of minor joints affected by limitation of motion.  These 
10 percent disability ratings are combined, not added, under 
Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating episodes 
where incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability rating.  With incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent disability 
rating is warranted.  A maximum disability rating of 60 percent 
is assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  It is noted 
that an "incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Private outpatient treatment records from Accelerated Physical 
Therapy dated from April 2006 to June 2006 show that the Veteran 
had been treated during 15 treatment sessions, but only three 
within the preceding month.  His treatment consisted of moist 
heat, traction, manual therapy, therapeutic exercise and 
activities, and electrical stimulation.  He was said to have 
worked on upper body mechanics with sitting, transfers, and 
lifting and general movement patterns.  In May 2006, range of 
motion of the back was measured to be 54 degrees of flexion, 15 
degrees of extension, and 55 degrees of left and right rotation.  

A private outpatient treatment record from D. F. R., M.D., dated 
in June 2006, shows that the Veteran was said to have continued 
back pain and discomfort.  He was continued on medication and 
referred for diagnostic testing.

A magnetic resonance imaging (MRI) study from Compass Imaging 
dated in June 2006 shows that the Veteran was found to have 
multi-level degenerative disc changes and facet joint 
hypertrophy/arthropathy; and multi-level neural foraminal 
stenoses with central spinal canal stenosis at L4-L5.

A private medical record from J. C., M.D., dated in September 
2006, shows that the Veteran was seen for a lumbar medial branch 
block.  He reported pain mainly in the right.  His prior 
injection one month earlier had given him relief for the duration 
of the local anesthetic.  His pain was described as sharp, 
stabbing, constant, and aching.  It would increase with activity, 
particularly with extension and lateral tilt,  and decrease with 
rest.  Neurological evaluation revealed no motor deficits, no 
sensory deficits, and symmetrical deep tendon reflexes 
throughout.  Examination of the lower back revealed pain to 
palpation at L4-5 and L5-S1 facet joints, which increased with 
extension and lateral tilt to the right.  The assessment was 
lumbar spondylosis and lumbar disc disease.

A VA examination report dated in September 2006 shows that the 
Veteran reported progressively worse low back pain since his 
period of active service.  He described chronic pain in the lower 
back area, with some pain down into the right buttocks, but no 
pain down into the legs.  He added that his pain was daily with 
flare-ups.  The symptoms were said to be aggravated with 
prolonged sitting, driving, or riding for an extended period.  He 
indicated that he would avoid heavy lifting.  He also indicated 
that regarding any incapacitating episodes, he had medical 
attention within the preceding year, but he had not been 
prescribed any bed rest within that time.  He was receiving 
epidural steroid injections for his pain, which provided only 
short-term relief.  On physical examination, he told the examiner 
that he had just received an injection the day before and was 
actually having a good day.  Range of motion was measured at 75 
degrees of flexion, 35 degrees of extension, 25 degrees of right 
lateral flexion, 20 degrees of left lateral flexion, and 35 
degrees of right and left lateral rotation.  There was pain noted 
with extremes of flexion.  There were no neurological deficits 
with reflexes and sensation was intact in the lower extremities. 
Straight leg raising was negative for radicular pain.  The 
impression was lumbosacral strain and degenerative disc disease 
with spondylosis and stenosis.

A VA examination report dated in November 2008 shows that the 
Veteran reported persistent low back pain.  He described that 
after sleeping all night, the first thing in the morning he would 
be unable to stand erect.  He had marked stiffness, weakness, and 
would fatigue easily with exertion.  He described radiation into 
the right buttocks or hip.  The pain was said to be across the 
entire low back, with the right side worse then left.  He also 
reported increased stiffness.  He indicated that in the morning, 
it would take him 30 minutes to an hour to stand fully erect.  
His back would fatigue easily with any type of activity, 
especially any type of light or moderate lifting.  His pain was 
described as a seven on a scale of 10, which was a chronic dull 
ache that was with him on a daily basis.  He added that his pain 
would become incapacitating at times with his inability to 
function normally or undertake his activities of daily living or 
any type of light work around the house.  He indicated that he 
would experience flare-ups, approximately four time per year, 
which would become totally incapacitating and usually lasting 
seven days.  The pain would be an eight on a scale of 10.  The 
pain would become a sharp, stabbing,  severe spasm in his low 
back, which would put him to bed.  He would usually have to find 
someone to stay with him because he would become totally 
incapacitated. The last occurrence was approximately two months 
earlier, at which time he had to stay with his daughter for a 
full week because of his complete incapacitation.  

He also reported having undergone physical therapy, which helped 
some, followed by four courses of steroid injections, which also 
helped alleviate the symptoms from 60 to 90 days.  He would also 
treat his symptoms with rest and over-the-counter medications.

Physical examination revealed that his gait and posture were 
normal.  His abdomen was soft, moderately spherical, with normal 
bowel sounds and without palpable tenderness, masses, or 
organomegaly.  He did not use any assistive devices.  His neck 
and back were bilaterally symmetrical without gross deformity.  
He had no exaggerated thoracic kyphosis or lumbar lordosis.  He 
had no palpable spasm, but did have tenderness or pain on the 
right and left side which seemed to be worse on the right than 
the left.  Deep tendon reflexes revealed triceps right 1+, left 
1+; biceps right 1+, left 1+; brachioradialis trace right, trace 
left; patellar 2+ right, 2+ left; and Achilles 1+ right, 1+ left.  
Strength test to gravity and resistance of the lower extremities 
was 5/5, upper extremities was 5/5, and grip strength was 5/5.  
He was able to walk on his toes and his heels.  He was able to 
walk heel-to-toe.  He had normal bilateral equal sensation to 
pinprick and light touch.  He had no radiculopathy.  His 
Babinski's was down going.

Range of motion of the thoracolumbar spine, following repetitive 
motion, revealed forward flexion of 60 degrees, extension of 15 
degrees, right lateral flexion of 15 degrees, left lateral 
flexion of 15, right lateral rotation of 26 degrees, and left 
lateral rotation of 20 degrees.  He had endpoint tenderness with 
all range of motion.  X-rays revealed degenerative disc disease, 
primarily at L4-5; degenerative changes present to lesser degree 
at other levels, and facet hypertrophy throughout the lumbar 
spine.  No other obvious abnormality was demonstrated.  The 
diagnosis was degenerative disk and joint disease of lumbar 
spine.  Additional limitations due to flare-ups could not be 
determined without resorting to mere speculation.  There was no 
discomfort or difficulty with range of motion testing, effusion, 
edema, erythema, tenderness, palpable deformities or instability, 
except as noted.

In considering the rating criteria set forth above, in order for 
the Veteran to receive the next higher 40 percent disability 
rating pursuant to Diagnostic Code 5242 for a disability of the 
thoracolumbar spine, there must be evidence of forward flexion of 
the thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  The May 2006 
treatment record from Accelerated Physical Therapy showed flexion 
was to 54 degrees.  The September 2006 VA spine examination 
report specifically set forth that forward flexion was to 75 
degrees.  The November 2008 VA spine examination report set forth 
that forward flexion was to 60 degrees.  There is no competent 
medical evidence of record that the Veteran's forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less.  There 
is also no evidence of record that the Veteran has ankylosis of 
the thoracolumbar spine.  Therefore, a disability rating higher 
than the currently assigned 20 percent does not apply under the 
general rating formula for spine disabilities.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2010).

Additionally, in order to receive the next higher 40 percent 
rating for intervertebral disc syndrome, the evidence must show 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the preceding 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  While the Veteran 
reported during his November 2008 VA examination that he would 
experience flare-ups, approximately four time per year, which 
would become totally incapacitating and usually last seven days, 
there is no evidence of record that such periods of acute signs 
and symptoms due to intervertebral disc syndrome requires bed 
rest prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Moreover, in 
September 2006, the Veteran specifically indicated that his 
incapacitating episodes had not resulted in prescribed bed rest, 
and the subsequent private outpatient treatment records of record 
also fail to show any prescribed bed rest for incapacitating 
episodes.  As such, a disability rating higher than the currently 
assigned 20 percent under the rating criteria for intervertebral 
disc syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate 
disability rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence 
has not shown that the Veteran has ever asserted any secondary 
bowel or bladder impairment, and in November 2008, physical 
examination revealed that his abdomen was soft, moderately 
spherical, with normal bowel sounds and without palpable 
tenderness, masses, or organomegaly.  

As to other associated objective neurologic abnormalities, the 
September 2006 examination report from Dr. C., showed that 
neurological evaluation revealed no motor deficits, no sensory 
deficits, and symmetrical deep tendon reflexes throughout.  VA 
examination in September 2006 showed that there were no 
neurological deficits with reflexes and sensation intact in the 
lower extremities; and straight leg raising was negative for 
radicular pain.  While the Veteran reported having radiating pain 
into the right buttocks or hip during the November 2008 VA 
examination, physical examination by the examiner revealed normal 
bilateral equal sensation to pinprick and light touch, and no 
radiculopathy.  As such, a separate disability rating for any 
associated objective neurologic abnormalities under 38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note (1), is not warranted.  

The Veteran also is not entitled to a separate compensable 
disability rating for limitation of motion of the thoracolumbar 
spine due to degenerative disc disease, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Evaluations 
for distinct disabilities resulting from the same injury may be 
separately rated as long as the symptomatology for one condition 
is not "duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban, 6 Vet. App. at 261- 62. Limitation 
of motion of the thoracolumbar spine has been considered and 
compensated under the 20 percent disability rating already 
assigned.  To assign a separate disability rating for limitation 
of the motion of the spine due to degenerative arthritis is 
similarly not permitted under the criteria.  See 38 C.F.R. §§ 
4.14 and 4.71a, Diagnostic Code 5003 and following notes.

The Board also finds that a disability rating higher than that 
already assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint is 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 
Vet. App. at 202.  The competent medical evidence of record has 
not shown that there was additional limitations of fatigue, 
weakness, or incoordination sufficient to raise the level of the 
Veteran's disability to the next higher disability rating.  On VA 
examination in September 2006 and in November 2008, the examiner 
concluded that while additional limitations due to flare-ups 
could not be determined without resorting to mere speculation, 
there was no discomfort or difficulty with range of motion 
testing, effusion, edema, erythema, tenderness, palpable 
deformities or instability.

The Board has considered the Veteran's assertions that his low 
back disability warrants a higher disability rating, and he is 
certainly competent to report that his symptoms are worse.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals. Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  While competent to report 
that his symptoms are worse, the training and experience of 
medical personnel makes the VA and private physicians' findings 
more probative as to the extent of the disability.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).

The Veteran is entitled to be rated under the code that allows 
the highest possible disability rating.  Schafrath, 1 Vet. App. 
at 589.  After reviewing all pertinent provisions, however, the 
Board can find no basis on which to assign a higher or additional 
separate disability rating.  The preponderance of the evidence is 
against a disability rating higher than 20 percent for the 
Veteran's degenerative disc disease with spondylosis and 
stenosis.  The Board has considered whether a staged rating is 
appropriate, however, in the present case, the Veteran's symptoms 
remained constant throughout the course of the period on appeal 
as demonstrated by the medical evidence as set forth above, and 
as such staged ratings are not warranted. Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Finally, the Board finds that the Veteran's lumbar spine 
disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's lumbar spine disability is 
adequately contemplated by the applicable diagnostic criteria.  
The criteria provide for a higher rating, but as has been 
thoroughly discussed above, the rating assigned herein is 
appropriate.  In view of the adequacy of the ratings assigned 
under the applicable diagnostic criteria, consideration of the 
second step under Thun is not for application in this case.  
Accordingly, the claim will not be referred for extra-schedular 
consideration. 


ORDER

A disability rating in excess of 20 percent for degenerative disc 
disease with spondylosis and stenosis is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue 
of service connection for malignant melanoma, to include as 
secondary to exposure to herbicides.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has malignant melanoma that is 
manifested as a result of his period of active service, to 
include exposure to Agent Orange during his tour of duty in the 
Republic of Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In order to prevail on the issue of 
service connection for any particular disability, there must be 
evidence of a current disability; evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence, or in certain circumstances, lay evidence, of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era also will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  This presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for 
purposes of this presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  38 C.F.R. § 3.309(e).

However, even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim still must be 
reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, also, McCartt v. West, 
12 Vet. App. 164, 167 (1999) (indicating the principles set forth 
in Combee, which instead concerned exposure to radiation, are 
equally applicable in cases involving Agent Orange exposure to 
establish direct causation).

In this regard, a review of the Veteran's service treatment 
records reveals that in June 1971, he was treated for a mole of 
the scalp that was irritated by combing and cutting hair.  The 
preoperative diagnosis was dermal nevi.  The gross and micro 
diagnosis was compound nevi; skin of scalp; benign.

In January 1982, the Veteran was seen for a blister on his head, 
which was noted to be healing.

Following service, a private medical record from Dermpath 
Diagnostics dated in October 2004 shows that the Veteran was 
diagnosed with melanoma, in situ, of the right superior forehead 
(with features of a dysplastic nevus, as well).

While melanoma is among the specific conditions for which a 
presumption of service connection based on exposure to herbicides 
used in Vietnam during the Vietnam era is not warranted, as noted 
above, the claim must still be reviewed to determine whether 
service connection may be established on a direct basis.  In this 
regard, as the Veteran was treated for compound nevi and a 
blister of the head in service, and as he was treated for 
melanoma, in situ, of the right superior forehead, with features 
of a dysplastic nevus, following service, the Board finds that 
the Veteran should also be afforded a VA examination to determine 
whether he has a current skin disorder manifested by malignant 
melanoma, and if so, whether such disorder is related to, or 
caused by, his period of active service, including as a result of 
exposure to herbicides in Vietnam.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (where 
medical evidence suggests a nexus but is too equivocal or lacking 
in specificity to support a decision on the merits, an 
examination is warranted).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination of his skin so 
as to ascertain the precise nature and 
etiology of his asserted malignant melanoma.  
The claims file and a copy of this Remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary by the examiner 
tests should be conducted.

The examiner is directed to provide a 
diagnosis for all current skin disorders 
found to be present, including, but not 
limited to, malignant melanoma and compound 
nevus.  

The examiner shall then provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that any 
currently diagnosed skin disorder (a) had its 
onset during active service, or (b) is 
related to any in-service disease, event, or 
injury, including herbicide exposure in 
Vietnam.  In so doing, the examiner must 
reference the June 1971 diagnosis of a benign 
nevi of the scalp, and the January 1982 
treatment for a blister on the head, as they 
relate, if at all, to the October 2004 
diagnosis of melanoma, in situ, of the right 
superior forehead, with features of a 
dysplastic nevus.

In providing this opinion, the examiner 
should specifically acknowledge the Veteran's 
reports of continuity of symptomatology since 
service.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


